Citation Nr: 0905035	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  03-11 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1985 through 
July 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.  The Board notes that the San Diego RO 
is the agency of original jurisdiction in this matter due to 
an affiliation between the Veteran's spouse and VA in 
Honolulu.


FINDINGS OF FACT

There is no competent medical evidence establishing that the 
Veteran's cervical spine degenerative disc disease and disc 
herniation are causally connected to the in-service cervical 
spine muscle spasms.


CONCLUSION OF LAW

Degenerative joint disease of the cervical spine was not 
incurred during active service.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for 
degenerative joint disease of the cervical spine.  For 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

A review of the claims folder reveals that the Veteran 
clearly has a current neck disability, therefore meeting the 
first element for service connection.  She has been treated 
throughout the course of this appeal for neck pain, and the 
December 1999 private MRI report shows that a left sided disc 
protrusion/herniation at the C6-7 interspace was confirmed.  
She was treated in recent years by a private chiropractor, as 
well as a physical therapist, an orthopedic specialist, and 
her primary care physician.  There is no question that the 
Veteran has a current disability.  The question in this case 
is whether her current cervical spine disability resulted 
from a disease or injury incurred in active service, such 
that service connection is warranted under 38 C.F.R. § 3.303.  
The Veteran contends that she first experienced symptoms of 
the cervical spine disc herniation in service and those 
symptoms have continued ever since.

A review of the service treatment records reveals that the 
Veteran was initially seen with muscle spasms in her neck 
following a March 1987 physical readiness test, which she was 
unable to complete.  Several years later, in February 1992, 
the Veteran was again treated for neck pain and tenderness, 
and was diagnosed with acute cervical myositis and "wry 
neck."  There are several follow-up visits in 1992 prior to 
her July 1992 discharge from service.  At the time of 
discharge, the Veteran reported on her report of medical 
history, "recurring acute torticollis."  The separation 
examination report of June 1992 does not show any such 
findings at the time of discharge.  

While there is evidence of a current neck disability, as well 
as evidence that the Veteran had several instances of 
cervical spine muscle spasms in service, the question remains 
whether the current cervical spine disability was initially 
manifested by muscle spasms in service.  

A July 1993 VA examination report, about one year following 
the Veteran's discharge, showed no signed of a cervical spine 
problem.  The Veteran, however, continued to seek treatment 
for neck pain with private physicians.  In October 1993, Dr. 
C. diagnosed cervical thoracic dysfunction.  She returned to 
him nearly ten months later in July 1994.  He continued to 
treat her and in September 1994 he obtained an x-ray of the 
cervical spine, which was normal.  The Veteran continued to 
have muscle spasms and was treated at the "Back and Neck 
School."  

The Veteran was afforded a VA examination in January 1998.  
Following a thoroughly reported examination and x-ray, the 
Veteran was diagnosed with neck pain with reaching and 
pulling, and degenerative joint disease.  There was no nexus 
opinion within this report.

In November 1999, the Veteran was referred to a neurologist 
for treatment.  She was consistent in her report that her 
neck pain started in 1992.  She also confirmed that her most 
recent treatment was two years prior to this examination with 
the chiropractor.  The neurologist examined the Veteran and 
diagnosed cervical strain and "possibility of a herniated 
disc in the cervical region."  In March 2000, the Veteran's 
orthopedic specialist, Dr. S. confirmed the diagnosis of disc 
herniation at C6-7.  Dr. S. went on, in April 2000, to issue 
a statement confirming that the Veteran has chronic neck and 
associated left C6-7 radicular pain, due to a disc herniation 
at the cervical 6-7 level, "which occurred a few months 
prior to being discharged from the military.  As such, this 
would be considered a chronic condition which originates from 
a service connected injury/condition."  The Veteran 
underwent physical therapy from 1999 to 2002.  There is no 
evidence of continued treatment in the claims folder.

In May 2006, the RO obtained an opinion as to the etiology of 
the Veteran's cervical spine disability.  The VA examiner 
reviewed the entire record and accurately summarized the 
Veteran's medical history from service through the most 
recent medical evidence.  The examiner opined that the 
Veteran's "cervical degenerative disc disease is less likely 
as not caused by or a result of the in-service torticollis 
and muscle spasm."  The examiner went on to explain this 
finding.  In particular, he stated that there is no 
literature supporting a causal link between pre-existing 
muscle spasm and degenerative disc disease and disc 
herniation.  Rather, the examiner explained that her current 
disability is "most likely a result of normal wear and tear 
and aging."

There is no additional evidence following this report.  The 
RO offered the Veteran an additional examination, but the 
Veteran failed to report to the scheduled September 2008 
examination.

While the Veteran clearly had a series of periods of muscle 
spasms during her active service, the competent medical 
evidence does not show that these muscle spasms were the 
initial manifestations of her herniated disc and degenerative 
disc disease, diagnosed several years later.  Similar 
symptoms may have continued over time, but the medical 
evidence shows that the actual disabilities diagnosed in 
service versus post service are different.  The private 
treating physicians gave no indication of a medically based 
connection, and the May 2006 VA examiner specifically 
disagreed with the idea of such a correlation.  There is no 
evidence establishing that the Veteran's degenerative disc 
disease and disc herniation are causally connected to the in-
service muscle spasms.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the Veteran's 
claim.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the Veteran in 
the development of her  claims. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the Veteran a letter in April 2004 informing her of 
what was necessary to establish her service connection claim, 
what evidence she was expected to provide, and what VA would 
obtain on her behalf.  This letter satisfied the requirements 
of 38 C.F.R. § 3.159(b)(1).  A March 2006 letter satisfied 
the requirements of Dingess v. Nicholson, supra, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  VA's duty to notify the Veteran was met in 
this case.

VA also has a duty to assist the Veteran in substantiating 
her claim under 
38 C.F.R. § 3.159(c), (d). Here, the Veteran's statements, 
her service treatment records, post-service treatment 
records, and the May 2006 VA examination report have been 
associated with the claims folder.  The Veteran was also 
afforded a Board hearing and the March 2007 transcript is of 
record.  Following the hearing, the Board remanded the matter 
for an additional VA examination, but the Veteran failed to 
appear for the September 2008 scheduled examination.  The 
matter was, therefore, decided based upon the evidence of 
record.  The Veteran has not notified VA of any additional 
relevant evidence.  

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


